POLICY COVERSHEET JobName: XP3312I Print Date and Time:06/27/1308:05 File Number: 06170 Business Center / OriginalBusiness Unit: FINANCIAL AND PROFESSIONAL SERVICES Policy Number: ZBN-14R65710-12-N2 Nameof Insured: BROWN ADVISORY FUNDS Agency Number: Department orExpenseCenter: Underwriter: 1290391Underwriting Team: Data Entry Person: MURR,DEBRA Date and Time: 06/27/1300:00006 Special Instructions Policy Commencement Date: 06/29/12 THIS POLICY CONTAINS FORMS SELECTED THROUGH DOCUMENT SELECT * This is not a certified copy of any policy form. * Actual policy provisions may differ. * POLBR 11-85 * This is not a certified copy of any policy form. * Actual policy provisions may differ. * POLBR 11-85 DELIVERY INVOICE Company: St. Paul Fire & Marine Insurance Company Policy Inception/Effective Date: 06/29/12 I BROWN ADVISORY FUNDS Agency Number: 3755205 N , SUITE 4 TransactionType: S
